internal_revenue_service number release date index number ------------------------ ---------------------------------------------------------- ------------------------------ ------------------------------------------ -------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc corp plr-118121-07 date june legend v date dear ------------- -- ----------------------- this responds to your date request that we supplement our letter_ruling dated date plr-124298-06 our supplemental ruling dated date plr-151247-06 and our supplemental ruling dated date plr- together the prior rulings the information provided in that letter and in later correspondence is summarized below capitalized terms not defined in this letter have the meanings originally assigned to them in the prior rulings the rulings contained in this letter are based on information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the proposed transaction i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of a distributing or controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in a distributing or controlled_corporation see sec_355 and sec_1_355-7 plr-118121-07 the prior rulings address certain u s federal_income_tax consequences of proposed transactions under sec_351 sec_355 and sec_368 of the code and other code provisions supplemental facts distributing 5's public debt is being refinanced and assumed as follows i distributing has entered into three loan facilities with third-party banks and has tendered for its public debt ii distributing will draw down on the three loan facilities to finance payments to the tendering holders of public debt iii controlled n4 and n5 each will assume the appropriate loan facility in connection with the separation of distributing any public debt not tendered will be assumed by controlled in connection with contribution in addition distributing has outstanding promissory notes the notes that are convertible into shares of distributing common_stock it is expected that some of these notes will remain outstanding and will become obligations of controlled which will remain an affiliate of distributing beginning with the record_date for distribution and distribution any holder of notes that exercises its conversion_right will be entitled to receive stock of distributing controlled and controlled determined as if the notes had been converted immediately prior to the record_date for distribution and distribution to mitigate against market risk with respect to shares of controlled and controlled stock that controlled could be required to deliver pursuant to the conversion of the notes a_trust the trust will be established to hold the maximum number of shares of controlled and controlled stock that could be required to satisfy the conversion the amount of stock of each of controlled and controlled held by the trust is anticipated to be materially less than v percent of the outstanding_stock of such company the trustee of the trust will be required to vote the shares of controlled and controlled stock held by the trust in proportion to the votes cast by all other shareholders of controlled and controlled it is anticipated that controlled will redeem any notes remaining outstanding as of date as soon as possible any shares of controlled and controlled stock remaining in the trust thereafter will be returned immediately to controlled and controlled respectively and in any event no later than five years after the record_date of distribution and distribution plr-118121-07 supplemental rulings based on the information and representations set forth herein and submitted with the prior rulings we rule as follows the supplemental facts submitted shall have no adverse effect on the prior rulings which as modified thereby shall remain in full force and effect caveat no opinion is expressed about the tax treatment of the proposed transactions under other provisions of the code or regulations or the tax treatment of any condition existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings and the rulings contained in our prior rulings in particular no opinion is expressed regarding i whether the proposed transaction satisfies the business_purpose requirement of sec_1_355-2 ii whether the proposed transaction is used principally as a device for the distribution of the earnings_and_profits of a distributing or controlled_corporation or both see sec_355 and sec_1_355-2 and iii whether the proposed transaction is part of a plan or series of related transactions under sec_355 procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter should be attached to the u s federal_income_tax return of each taxpayer involved for the taxable_year in which the transaction covered by this ruling letter is consummated alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely _____________________________ richard k passales senior counsel branch associate chief_counsel corporate
